Citation Nr: 1523612	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  08-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right wrist disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.

This case initially came before the Board of Veterans' Affairs (Board) on appeal from a March 2007 rating decision that continued an existing 10 percent evaluation of the Veteran's right wrist disability.  

This case was most recently before the Board in November 2013, when the Board denied a rating in excess of 10 percent for a right wrist disability.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded the Board's November 2013 decision only to the extent it denied entitlement to a rating in excess of 10 percent for a right wrist disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion found that the Board's November 2013 denial of the Veteran's claim was inadequate for two reasons.  First, the Board improperly relied on a July 2013 examination of the Veteran's right wrist that failed to address whether the Veteran's description of his limitation of motion during his reportedly frequent flare-ups would constitute ankylosis.  Accordingly, on remand, the Veteran should be provided with another examination addressing the symptomatology that the Veteran experiences in his right wrist, including during flare-ups, and addressing whether such symptomatology is of such severity and persistence as to constitute ankylosis of the wrist.  

Additionally, the Court's February 2015 Joint Motion found that the Board's November 2013 denial failed to adequately explain why referral of the Veteran's claim for extra-schedular consideration was unwarranted.  Accordingly, following the development outlined above, the Agency of Original Jurisdiction (AOJ) should consider whether the Veteran's claim for an increased rating for a right wrist disability warrants referral for consideration of an extraschedular rating.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to address the nature and severity of his right wrist disability.  The examiner should specifically address the nature of the Veteran's right wrist disability during flare-ups, and address why or why not the Veteran's degree of right wrist limitation during flare-ups is of such severity as to constitute ankylosis.    

2.  Then, readjudicate the claim for an increased rating for a right wrist disability on a schedular and extra-schedular basis.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




